IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                           : NO. 460
ADMINISTRATIVE GOVERNING BOARD                   : JUDICIAL ADMINISTRATION DOCKET
OF THE FIRST JUDICIAL DISTRICT                   :
                                                 :
                                                 :


                                            ORDER



PER CURIAM:



       AND NOW, this 27th day of January, 2016, IT IS ORDERED, pursuant to this

Court’s general supervisory and administrative authority governing practice in the Courts

of this Commonwealth as set forth in Article V, Section 10 of the Constitution of

Pennsylvania, that henceforth the Administrative Governing Board of the First Judicial

District of Pennsylvania (“Board”) shall be so constituted, and have the authority to act, as

described herein:

       (A)    To be administered consistently with the supervisory powers of the

administrative judges of the divisions of the courts of the First Judicial District, the Board

shall have authority over the operations of all courts and departments in the First Judicial

District, including the monitoring of overall performance as well as annual reporting of the

same to the Supreme Court.

       (B) The Board shall consist of the following members:

              the President Judges of the Court of Common Pleas of Philadelphia County

                (“Court of Common Pleas”) and the Philadelphia Municipal Court;
            the Administrative Judges of the Trial, Family, and Orphans’ Court divisions

               of the Court of Common Pleas and the Traffic Division of the Philadelphia

               Municipal Court;

            the Court Administrator of the First Judicial District;

            the Court Administrator of Pennsylvania.

       (C) The voting members of the Board on all matters shall consist of the two

President Judges and the four Administrative Judges.

       (D) The Board shall in all instances act in accordance with the vote of the majority

of its six voting members. Each of the Board’s voting members shall have one vote. In

the event of a tie, the Court Administrator of Pennsylvania shall cast the deciding vote.

       (E) The President Judge of the Court of Common Pleas shall serve as the

chairperson of the Board.

       (F) The Court Administrator of the First Judicial District shall report to the Board

as a whole.

       (G) All prior Orders inconsistent with this Order are hereby vacated.

       This ORDER shall be effective January 29, 2016.



       Mr. Justice Eakin did not participate in the decision of this matter.




                                             2